DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "312" and "314" have both been used to designate a proppant blender, see figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 8-12 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190071951 A1 (Spencer et al.).
As concerns claim 1, Spencer et al. discloses a system, comprising: a first high-pressure static mixer 114; a clean fluid system 106 positionable to provide clean fluid to the first high-pressure static mixer at a first fluid velocity (via missile 108); a proppant fluid system 110 positionable to provide a proppant concentrate to the first high-pressure static mixer 114 at a second fluid velocity; and a first wellhead 102 in fluid communication with the first high-pressure static mixer and positionable to receive a mixed fluid comprising the clean fluid and the proppant concentrate from the first high-pressure static mixer.
As concerns claim 6, Spencer et al. discloses the system of claim 1, wherein the first high-pressure static mixer comprises: a clean fluid port 140 positionable to receive the clean fluid from the clean fluid system; a proppant concentrate port 152 positionable to receive the proppant concentrate from the proppant fluid system; and a mixing region 142 positionable to mix the clean fluid with the proppant concentrate to produce the mixed fluid and to output the mixed fluid a third fluid velocity different from the first fluid velocity and the second fluid velocity (from the high pressure outlet 144).
As concerns claim 8, Spencer et al. discloses the system of claim 1, further comprising: a density sensor (particle count sensor 150 is equivalent) positionable to measure a proppant concentration of the mixed fluid at an output of the first high-pressure static mixer, wherein flow of the clean fluid from the clean fluid system and the proppant concentrate from the proppant fluid system are controllable using proppant concentration measurements measured by the density sensor (0055).
As concerns claim 9, Spencer et al. discloses the system of claim 1, further comprising a first controllable valve 148 positioned between the clean fluid system and the first high-pressure static mixer 0057).
	As concerns claim 10, Spencer et al. discloses a high-pressure static mixer, comprising: a clean fluid port 140 positionable to receive clean fluid from a clean fluid system at a first fluid velocity; a proppant concentrate port 152 positionable to receive a proppant concentrate from a proppant fluid system at a second fluid velocity that is less than the first fluid velocity; and 28WO 2020/106269PCT/US2018/061811 a mixing region 142 positionable to mix the clean fluid with the proppant concentrate to produce a mixed fluid and to output the mixed fluid at a third fluid velocity (from the outlet at 144).
	As concerns claim 11, Spencer et al. discloses the high-pressure static mixer of claim 10, further comprising: a first controllable valve 148 positioned at the clean fluid port; and a second controllable valve 154 positioned at the proppant concentrate port, wherein the first controllable valve and the second controllable valve are adjustable to control a proppant concentration of the mixed fluid (0057).
	As concerns claim 12, Spencer et al. discloses the high-pressure static mixer of claim 10, further comprising: a density sensor 150 positionable to measure a proppant concentration of the mixed fluid at an output of the mixing region.
	As concerns claim 16, Spencer et al. discloses the high-pressure static mixer of claim 10, further comprising: an additional clean fluid port positionable to receive the clean fluid from the clean fluid system at the first velocity (see figure 2, showing the multiple mixers 142 and inlets at 140).
	As concerns claim 17, Spencer et al. discloses a method, comprising: receiving clean fluid at a first flow rate at a clean fluid 140 port of a high-pressure static mixer; receiving proppant concentrate at a second flow rate less than the first flow rate at a proppant concentration port 152 of the high-pressure static mixer; mixing clean fluid and proppant concentrate at a mixing region 142 of the high- pressure 
	As concerns claim 18, Spencer et al. discloses the method of claim 17, further comprising: measuring a proppant concentration of the mixed fluid at an output of the mixing region (with sensor 150); and controlling a clean fluid valve 148, a proppant concentrate valve 154, a flow rate of a clean fluid pump, a flow rate of a proppant concentrate pump, or a combination thereof to adjust the first flow rate, the second flow rate, or both to change the proppant concentration of the mixed fluid when the proppant concentration differs from a proppant concentration range (Implicit).
	As concerns claim 19, Spencer et al. discloses the method of claim 17, wherein outputting the mixed fluid from the mixing region comprises outputting the mixed fluid at a third flow rate that is different from the first flow rate and the second flow rate (via the outlet 144, the flow rates would obviously be different).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. in view of US 2013/0112419 A1 (DeFosse et al.).
As concerns claim 2, Spencer et al. discloses the system of claim 1, but lacks to expressly disclose the system further comprising: a second wellhead in fluid communication with the first high-pressure static mixer and positionable to receive the mixed fluid from the first high-pressure static mixer (although simultaneously fracturing multiple wellbores is well known in the fracturing art). Nevertheless see figure 1). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include a manifold or other piping in the system of Spencer et al. to obtain the predictable result of fracturing more than one well simultaneously, in view of the disclosure of Defosse et al.
As concerns claim 3, Defosse et al. discloses the system of claim 2, further comprising: a mixed fluid manifold 42 in fluid communication with the first high-pressure static mixer, wherein the mixed fluid manifold is positionable to provide the mixed fluid to the first wellhead and the second wellhead.
As concerns claim 4, the combination discloses the system of claim 1, further comprising: a second high-pressure static mixer positionable to receive the clean fluid from the clean fluid system at the first fluid velocity and to receive the proppant concentrate from the proppant fluid system at the second fluid velocity (see figure 2, showing the multiple mixers 142 and inlets at 140); and a second wellhead in fluid communication with the second high-pressure static mixer and positionable to receive the mixed fluid comprising the clean fluid and the proppant concentrate from the second high-pressure static mixer (Defosse et al. discloses the manifold piping 42, it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the manifold system into Spencer et al. to predictably facilitate fracturing multiple wells simultaneously).
As concerns claim 5 and 15, the combination lacks to explicitly disclose the mixers mechanically attached to the wellhead, nevertheless this is merely an alternative that would be chosen by a skilled person in the art as a matter of obvious design choice or to suit a particular wellsite configuration or topography, and the mixer system of Spencer et al. would certainly be mechanically attached to the wellhead, either through a manifold system or other piping that would extend from the outlet to the wellhead.
see figure 2, showing the multiple mixers 142 and inlets at 140, the velocities at each would obviously be different, if only slightly, as each mixing system is separate); and a second wellhead in fluid communication with the second high-pressure static mixer and positionable to receive an additional mixed fluid comprising the clean fluid and the proppant concentrate from the second high-pressure static mixer (Defosse et al. discloses the manifold piping 42, it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the manifold system into Spencer et al. to predictably facilitate fracturing multiple wells simultaneously).
	As concerns claim 20, Defosse et al. discloses the method of claim 17, wherein the mixed fluid is output to the mixed fluid manifold 42 that is fluidly coupled to a plurality of wellheads 32.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al., as modified, and further in view of US 5,417,284 (Jones).
As concerns claim 14, the combination discloses the high-pressure static mixer of claim 10, but lacks to expressly disclose wherein the proppant concentrate port comprises: a proppant concentrate line connector; and a centralized tube extending from the proppant concentrate line connector to the mixing region; and wherein the clean fluid port comprises: a clean fluid line connector; and 29WO 2020/106269PCT/US2018/061811 an annulus between the centralized tube and an inner wall of the high- pressure static mixer, wherein the annulus extends from the clean fluid line connector to the mixing region. However, this would be readily ascertainable from the disclosure of Jones, considering that a proppant slurry is delivered to a formation through a central tube while fracturing fluid is delivered through the annulus. It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to configure the .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al., as modified, and further in view of US 5,190,374 (Harms et al.).
As concerns claim 13, the combination discloses the high-pressure static mixer of claim 10, wherein the mixing region comprises blades or baffles positionable to encourage mixing of the clean fluid and the proppant concentrate; nevertheless this would be readily ascertainable from the disclosure of Harms et al., which discloses a mixer for a fracturing operation having baffles or vanes 216. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the blades or baffles into the mixer to obtain the predictable result of optimizing the incorporation of the additive materials into the fluid, in view of the disclosure of Harms et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0272156 A1 (Johnson, Sr.) discloses a fracturing system wherein additives are metered into a mixer downstream from a fracturing pump and then delivered into a well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679